                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


THE DRAGONWOOD CONSERVANCY, INC.,
  formerly known as The Cullen Vivarium Wildlife Conservancy,
PLEGUAR CORPORATION, and
TERRY CULLEN,

             Plaintiffs,

      v.                                                       Case No. 16-CV-534

PAUL FELICIAN,
PHIL SIMMERT II,
JANE AND JOHN DOE(S),
CITY OF MILWAUKEE, and
ABC INSURANCE COMPANY,

             Defendants.


                  DECISION AND ORDER ON
   DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT ON
             CERTAIN COMPENSATORY DAMAGES


      In May 2010, officers from the Milwaukee Police Department seized

hundreds of animals that belonged to Terry Cullen, his conservancy, and his

employee-tenant, after having searched four properties owned or maintained by Mr.

Cullen for evidence relating to the unlawful transportation or possession of

endangered and threatened species. Mr. Cullen attempted to contest the seizure,

but the Milwaukee County Circuit Court denied his motion seeking the return of

the animals and authorized that the animals be disposed of by the animal welfare

agency that was holding them. Mr. Cullen never saw the animals again.
      About six years later, Mr. Cullen, his conservancy, and the owner of one of

the properties sued two of the executing officers, unnamed officers or agents, the

City of Milwaukee, and the City’s insurance provider under 42 U.S.C. § 1983,

alleging violations of their Fourth Amendment right to be free from unreasonable

searches and seizures and their Fifth and Fourteenth Amendment rights to due

process. The plaintiffs’ unreasonable-seizure claim survived summary judgment;

however, their due-process claims have been dismissed.

      Before proceeding to trial on the remaining claims, the defendants seek

summary judgment on the plaintiffs’ claim for damages relating to the value of the

seized animals. According to the defendants, that claim must be dismissed for lack

of subject-matter jurisdiction and because it is not the proper remedy for the alleged

constitutional violation. The Court respectfully disagrees. Because Mr. Cullen did

not have a reasonable opportunity to contest the seizure of the animals during the

state-court proceedings, his unreasonable-seizure damages claim is not barred by

the Rooker-Feldman doctrine. Moreover, those damages are tailored to the alleged

injury the plaintiffs’ suffered. The Court will therefore deny the defendants’ motion

for summary judgment on certain compensatory damages.

                                  I. Background

      In May 2010, MPD executed several search warrants at Mr. Cullen’s

properties and seized over 200 of his animals, including a few dead animal

carcasses. See Plaintiffs’ Additional Proposed Findings of Fact ¶¶ 29a–c, ECF No.

48; Exhibit 5 to Affidavit of Attorney Mark Murphy, ECF No. 46-5; Attachment L to



                                          2
Affidavit of Jan A. Smokowicz, ECF No. 31-12. On May 13, 2010, the Milwaukee

Area Domestic Animal Control Commission (MADACC) informed Mr. Cullen that

the agency was holding his animals “for cause” on behalf of MPD. See Attachment J

to Smokowicz Aff., ECF No. 31-10 at 13–14.

      Mr. Cullen was subsequently charged in Milwaukee County Circuit Court

with several crimes relating to the animals seized from his properties. See

Defendants’ Proposed Findings of Fact ¶ 36, ECF No. 30. The State assured Mr.

Cullen that the animals would not be relocated without notice and an opportunity to

be heard. Smokowicz Aff. Attach. J, at 18. A few days later, however, the State filed

a petition with the Circuit Court seeking approval to relocate all animals except for

the carcasses and two endangered turtles, which were being held as evidence. See

Smokowicz Aff. Attach. J, at 15. The Circuit Court did not address the petition.

Nevertheless, a number of animals were relocated. See Exhibit 1 to Plaintiffs’ Brief

Opposing Defendants’ Motion for Partial Summary Judgment, ECF No. 67-1.

      On July 13, 2010, Mr. Cullen moved the Circuit Court to return the seized

animals, appoint a receiver to care for the animals while the criminal case was

pending, and restrain any movement of the animals until further order of the court.

See Attachment H to Smokowicz Aff., ECF No. 31-8. Following a hearing, see

Exhibit 9 to Murphy Aff., ECF No. 46-9, the Circuit Court denied the motion,

finding that it was not properly before the court because it should have been filed in

civil court, not in Mr. Cullen’s criminal proceedings, see Attachment I to Smokowicz

Aff., ECF No. 31-9. The court further determined that Mr. Cullen had “waived his



                                          3
right to request return of said animals by failing to petition the circuit court for

return of the seized animals within seven days of confiscation as required by

statute. See Wis. Stats. § 173.19,1 173.22.”2 Id. Finally, the court held that, because

no petition had been timely filed, “said animals are deemed, by operation of statute,

to be ‘unclaimed,’ and therefore . . . MADACC . . . has lawful authority over said

animals and may dispose of and/or distribute said animals as it see[s] fit, consistent

with law.” Id. The court denied Mr. Cullen’s request to stay its ruling pending an

appeal. See Murphy Aff. Ex. 9, at 60:2–20. Most of the remaining animals were

relocated following the Circuit Court’s ruling. See Pls.’ Br. Ex. 1.

      On September 15, 2010, Mr. Cullen moved for reconsideration, arguing that

the Circuit Court had misapplied state law. See Smokowicz Aff. Attach. J. Mr.

Cullen asked the court to vacate its decision that he lost his claim to his animals

and to allow him to file a petition in civil court seeking the return of his animals. Id.

at 8. The Circuit Court held two non-evidentiary hearings on the reconsideration

motion. See Exhibit 10 to Murphy Aff., ECF No. 46-10; Exhibit 11 to Murphy Aff.,

1“[A] political subdivision or person contracting under s. 173.15 (1) may treat any
animal taken into custody under s. 173.13 (1) (a) 1., 3., 4., or 9. as an unclaimed
animal subject to s. 173.23 (1m) if, within 7 days after custody is taken of the
animal, it is not claimed by and returned to its owner under s. 173.23 (1), except
that an animal taken into custody under s. 173.13 (1) (a) 3. or 4. may not be treated
as unclaimed if its owner files a petition under s. 173.22 (1) within 7 days after
custody is taken.” Wis. Stat. § 173.19 (2010).

2“A person claiming that an animal that he or she owns was improperly
taken into custody under s. 173.13 (1) (a) 3., 4., 5., 6., or 8. or is wrongfully withheld
under s. 173.21 (1) may seek return of the animal by petitioning for an order from
the circuit court for the county in which the animal was taken into custody or in
which it is held.” Wis. Stat. § 173.22(1) (2010).



                                            4
ECF No. 46-11. By that time, only twenty-four animals remained in MADACC’s

custody. See Murphy Aff. Ex. 10, at 17:20–18:9. The Circuit Court vacated its

previous decision but still denied Mr. Cullen’s motion. See Attachment K to

Smokowicz Aff., ECF No. 31-11. The court determined that “[t]he animals were

seized under Wis. Stat. §173.13(1),”3 that “[t]he animals were and are held by . . .

MADACC . . . under Wis. Stat. §173.21(1)(a),” and that “under Wis. Stat.

§173.22(3)(1)4 there are reasonable grounds to believe the owner has mistreated the

animals in violation of Wis. Stat. ch. §951.” Id. The court therefore ordered,

pursuant to Wis. Stat. § 173.23,5 that “the animals may be sold, destroyed or

disposed of as determined by MADACC.” Id. The court issued its order “nunc pro

tunc,” meaning it was effective as of the date of its previous order. Id. The court also

declined Mr. Cullen’s requests for a temporary restraining order and to stay the

order pending an appeal. Id.


3 “[A] humane officer, on behalf of a political subdivision in which the humane
officer has jurisdiction under s. 173.03 (3), or a law enforcement officer, on behalf of
a political subdivision, may take custody of an animal if the humane officer or law
enforcement officer has reasonable grounds to believe that the animal is one of the
following: . . . 4. An animal not licensed in compliance with any ordinance. . . . 8. An
animal mistreated in violation of ch. 951.” Wis. Stat. § 173.13(1)(a) (2010).

4“If the animal was taken into custody under s. 173.13 (1)(a)8. or is withheld under
2. 173.21 (1), the court shall order the animal returned to the owner unless it
determines that one of the following conditions is satisfied: 1. There are reasonable
grounds to believe that the owner has mistreated the animal in violation of ch. 951.”
Wis. Stat. § 173.22(3)(a)1. (2010).

5 “A political subdivision may petition the circuit court for an order doing any of the
following with respect to an animal taken into custody by a law enforcement officer
or a humane officer or withheld under s. 173.21 (1): . . . Authorizing the sale,
destruction or other disposal of the animal.” Wis. Stat. § 173.23(3)(a)3.


                                           5
       On May 3, 2016, Mr. Cullen, his conservancy, and the owner of one of the

properties sued two of the executing officers, unnamed officers or agents, the City of

Milwaukee, and the City’s insurance provider. See Complaint, ECF No. 1. An

Amended Complaint, ECF No. 13, was filed on December 5, 2016. The plaintiffs

claim that the defendants violated their rights under the Fourth, Fifth, and

Fourteenth Amendments to the United States Constitution when they searched the

plaintiffs’ properties and seized the plaintiffs’ animals, as well as other items. The

matter was reassigned to this Court in March 2017 after all parties consented to

magistrate-judge jurisdiction. See Order, ECF No. 17; see also Consent to Proceed

Before a Magistrate Judge, ECF Nos. 15, 16 (citing 28 U.S.C. § 636(c) and Fed. R.

Civ. P. 73(b)).

       The defendants moved for summary judgment on the plaintiffs’ claims. On

January 24, 2019, the Court issued a written decision granting the motion in part

and denying it in part. See Decision and Order on Defendants’ Motion for Summary

Judgment, ECF No. 62. The Court determined that the defendants were entitled to

summary judgment on the plaintiffs’ probable-cause claim, due-process claims, and

municipal-liability claim. However, the plaintiffs’ unreasonable-seizure claims and

property-damage claim survived summary judgment.

       On March 22, 2019, the defendants filed a motion for partial summary

judgment as to damages with respect to the value of the plaintiffs’ animal

inventory. See Defendants’ Motion for Partial Summary Judgment on Certain

Compensatory Damages, ECF No. 65. That motion is now fully briefed and ready



                                           6
for disposition. See Defendants’ Brief in Support, ECF No. 66; Plaintiffs’ Brief

Opposing Defendants’ Motion for Partial Summary Judgment, ECF No. 67;

Defendants’ Reply Brief, ECF No. 68.

                        II. Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). “Material facts” are those that, under the

applicable substantive law, “might affect the outcome of the suit.” See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute over a material fact is

“genuine” “if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Id.

      A moving party “is ‘entitled to a judgment as a matter of law’” when “the

nonmoving party has failed to make a sufficient showing on an essential element of

[its] case with respect to which [it] has the burden of proof.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Still,

      a party seeking summary judgment always bears the initial
      responsibility of informing the district court of the basis for its motion,
      and identifying those portions of the pleadings, depositions, answers to
      interrogatories, and admissions on file, together with the affidavits, if
      any, which it believes demonstrate the absence of a genuine issue of
      material fact.

Id. (internal quotation marks omitted).

      To determine whether a genuine issue of material fact exists, the court must

review the record, construing all facts in the light most favorable to the nonmoving

party and drawing all reasonable inferences in that party’s favor. See Heft v. Moore,

                                            7
351 F.3d 278, 282 (7th Cir. 2003) (citing Liberty Lobby, 477 U.S. at 255). “However,

[the court’s] favor toward the nonmoving party does not extend to drawing

inferences that are supported by only speculation or conjecture.” Fitzgerald v.

Santoro, 707 F.3d 725, 730 (7th Cir. 2013) (quoting Harper v. C.R. Eng., Inc., 687

F.3d 297, 306 (7th Cir. 2012)). That is, “to survive summary judgment, the non-

moving party must establish some genuine issue for trial ‘such that a reasonable

jury could return a verdict’ in her favor.” Fitzgerald, 707 F.3d at 730 (quoting

Makowski v. SmithAmundsen LLC, 662 F.3d 818, 822 (7th Cir. 2011)).

                                   III. Discussion

      The defendants argue that, under the Rooker-Feldman doctrine, this Court

lacks subject-matter jurisdiction over the plaintiffs’ damages claim for their animal

inventory. They further argue that, even if jurisdiction is not lacking, the value of

the animal inventory is not the proper remedy for the alleged unreasonable-seizure

because the state court determined that Mr. Cullen was not entitled to his animals.

      A. Rooker-Feldman

      According to the defendants, the state court’s determination that Mr. Cullen

was not entitled to the animals precludes the plaintiffs from seeking compensation

for the value of those animals in federal court. See Defs.’ Br. 2–4; Defs.’ Reply 1–6.

The plaintiffs maintain that Rooker-Feldman simply does not apply here because

Mr. Cullen was ultimately acquitted of the criminal charges. See Pls.’ Br. 11.




                                           8
             1. Applicable law

      “The Rooker-Feldman doctrine prevents lower federal courts from exercising

jurisdiction over cases brought by state court losers challenging state court

judgments rendered before the district court proceedings commenced.” Sykes v.

Cook Cty. Circuit Court Probate Div., 837 F.3d 736, 741–42 (7th Cir. 2016) (citing

Exxon-Mobil v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). “The initial

inquiry, then, ‘is whether the federal plaintiff seeks to set aside a state court

judgment or whether he is, in fact, presenting an independent claim.’” Jakupovic v.

Curran, 850 F.3d 898, 902 (7th Cir. 2017) (quoting Taylor v. Fed. Nat’l Mortg. Ass’n,

374 F.3d 529, 532 (7th Cir. 2004)). In making this determination, courts “ask

whether the federal claims either ‘directly’ challenge a state court judgment or are

‘inextricably intertwined’ with one.” Id.

      “Claims that directly seek to set aside a state court judgment are de facto

appeals that are barred without further analysis.” Jakupovic, 850 F.3d at 902

(citing Taylor, 374 F.3d at 532). “But even federal claims that were not raised in

state court, or that do not on their face require review of a state court’s decision,

may still be subject to Rooker-Feldman if those claims are inextricably intertwined

with a state court judgment.” Jakupovic, 850 F.3d at 902 (citing Sykes, 837 F.3d at

742). “The ‘inextricably intertwined’ determination hinges on whether the federal

claim alleges that the injury was caused by the state court judgment, or

alternatively, whether the federal claim alleges an independent prior injury that

the state court failed to remedy.” Sykes, 837 F.3d at 742 (citing Taylor, 374 F.3d at



                                            9
532). A claim is inextricably intertwined if there is “no way for the injury

complained of by a plaintiff to be separated from a state court judgment.” Sykes, 837

F.3d at 742 (citing Exxon-Mobil, 544 U.S. at 293).

      Once it is determined “that a claim is inextricably intertwined with a state-

court judgment—that is, that the former indirectly seeks to set aside the latter—”

the court must then analyze “whether the plaintiff had a reasonable opportunity to

raise the issue in state court proceedings.” Jakupovic, 850 F.3d at 902 (citing

Taylor, 374 F.3d at 533). “If so, the claim is barred.” Jakupovic, 850 F.3d at 902. “If

not, the suit is free to proceed in federal court (subject to any claim preclusion

defenses).” Taylor, 374 F.3d at 533. “To establish that they did not have a

reasonable opportunity to raise an issue in state court, federal litigants must

‘point[] to some factor independent of the actions of the opposing party that

precluded the litigants from raising their federal claims during the state court

proceedings.’” Id. (quoting Long v. Shorebank Dev. Corp., 182 F.3d 548, 558 (7th Cir.

1999)). This typically involves “either some action taken by the state court or state

court procedures in place . . . that the litigants are incapable of overcoming in order

to present certain claims to the state court.” Id.

      “Because Rooker itself arose from a constitutional challenge to the state

court’s use of procedures, the Rooker-Feldman doctrine applies to procedural state

court rulings as well as substantive ones.” Sykes, 837 F.3d at 742 (citing Harold v.

Steel, 773 F.3d 884, 887 (7th Cir. 2014)). The Seventh Circuit has also held that

“interlocutory orders entered prior to the final disposition of state court lawsuits are



                                           10
not immune from the jurisdiction-stripping powers of Rooker-Feldman.” Sykes, 837

F.3d at 742 (citing Harold, 773 F.3d at 886). Nevertheless, “the Rooker-Feldman

doctrine is a narrow one.” Jakupovic, 850 F.3d at 902 (citing Lance v. Dennis, 546

U.S. 459, 464 (2006)).

             2. Analysis

      The defendants imply that, in seeking damages for the alleged unreasonable

seizure of their animals, the plaintiffs are directly challenging the state court’s

order authorizing MADACC to sell, destroy, or dispose of the animals. See Defs.’ Br.

1–4. Not so. While the plaintiffs frequently criticize the state court’s actions, their

unreasonable-seizure claim does not seek to set aside the court’s order. Thus, the

defendants’ reliance on Hestekin v. Belay, 17-cv-869-wmc, 2018 U.S. Dist. LEXIS

204551 (W.D. Wis. Dec. 4, 2018), is misplaced.

      Nevertheless, the defendants persuasively argue that the plaintiffs’ damages

claim relating to their animals is a product of that order. See Defs.’ Reply 3–6. The

plaintiffs allege that they suffered two distinct deprivations concerning their

animals: “(1) the initial seizures, followed by (2) the ‘refusal to return’ the seized

property.” See Pls.’ Br. 6. That may be true. But the plaintiffs have not alleged that

they suffered any damages as a result of the initial seizure by law enforcement. See

Am. Compl. ¶¶ 601–07. And, in contrast to Lathon v. City of St. Louis, 242 F.3d 841

(8th Cir. 2001) and Walters v Wolf, 660 F.3d 307 (8th Cir. 2011)—two cases relied

upon by the plaintiffs—there is no evidence that the defendants named here were

involved in the continued deprivation of the animals. Mr. Cullen was informed, the



                                           11
day after the initial seizure, that his animals were held for cause and that he could

petition the circuit court for their release. Consequently, whether to return the

animals was a decision for the circuit court, not the individual officers.6

      The Circuit Court determined that MADACC could dispose of the animals,

and all the plaintiffs’ claimed damages stem from that decision. They seek $2

million for the reasonable value of the “reptile inventory” and another $2 million for

lost “incomes, profits, rental incomes, earning capacities, and/or reputations.” Am.

Compl. ¶¶ 605–06. The plaintiffs’ opposition brief lists three sources of damages:

the value of the animal inventory, the value of lost breeding rights, and the loss of

fundraising and exhibition value. See Pls.’ Br. 1–2.

      Thus, the injuries the plaintiffs complain about—damages relating to the

permanent deprivation of their animals—were not complete until the Circuit

Court’s return-of-property order. If the Circuit Court had sided with Mr. Cullen and

ordered that the animals be returned to him (or, as he requested, be placed in

receivership), the plaintiffs likely would not have suffered the injuries for which

they now seek to be compensated. Accordingly, to obtain damages relating to the

deprivation of their animals, the plaintiffs would inevitably be forced to challenge

the validity of the state court’s order. See Long, 182 F.3d at 556–57 (finding due-

process claim inextricably intertwined with state-court eviction action because,



6Indeed, less than four weeks after the first search—and prior to seeking the return
of his animals—Mr. Cullen was informed that only two animals (and several
carcasses) were still being held as evidence. See Smokowicz Aff. Attach. J, ECF No.
31-10 at 15.


                                           12
absent the eviction order, the plaintiff would not have been deprived of her home

and all her possessions inside).

      Whether the plaintiffs had a reasonable opportunity to pursue their claims in

state court is a closer call. The State initially assured Mr. Cullen that his animals

would not be relocated without notice and an opportunity to be heard. See

Smokowicz Aff. Attach. J, ECF No. 31-10 at 18. However, just a few days later, the

State filed a petition in Circuit Court seeking approval to find new homes for the

animals. See id. at 15. Although the State promised that no action would be taken

until the matter was resolved in court, id., a number of animals were shipped away

prior to the petition being heard, see Pls.’ Br. Ex. 1, ECF No. 67-1. A few weeks

later, Mr. Cullen filed a motion pursuant to Wis. Stat. § 968.20 and § 173.22,

requesting that the animals be returned to him, that a receiver be appointed to care

for the animals while his criminal case was pending, and that all entities be

restrained from moving any other animals until the merits of his motion were heard

and decided. See Attach. H, ECF No. 31-8.

      The Circuit Court later admirably acknowledged that it had misapplied state

law in denying Mr. Cullen’s motion. The court erroneously believed that Mr. Cullen

had waived his right to request the return of his animals because his request was

untimely. See Attach. I, ECF No. 31-9. Based on that error, the court deemed the

animals “unclaimed” according to Wis. Stat. § 173.19 and permitted MADACC to

dispose of them. Consistent with that misguided order, MADACC shipped away the




                                          13
bulk of the remaining animal inventory. See Murphy Aff. Ex. 10, at 17:20–18:9; see

also Pls.’ Br. Ex. 1.

       In fact, the seven-day time limit relied upon by the Circuit Court did not

apply because law enforcement seized the animals believing that they were

mistreated in violation of state law. Compare Wis. Stat. § 173.13(1)(a)8. (2010) with

Wis. Stat. § 173.19 (2010). State law at the time did not provide a time limit for

petitioning for review of a seizure under § 173.13(1)(a)8. or a withholding under

§ 173.21(1). See Wis. Stat. § 173.22(1) (2010). Consequently, the state court’s error

effectively precluded Mr. Cullen from contesting the seizure and withholding of his

animals prior to pursuing such claims in federal court. See, e.g., Long, 182 F.3d at

557–60.

       The fact that the Circuit Court eventually acknowledged its error and

vacated its decision was too little, too late. It was too little because the court’s

subsequent decision was procedurally flawed as well. The court determined that the

animals shouldn’t be returned to Mr. Cullen because there were reasonable grounds

to believe that he was mistreating them. See Attach. K, ECF No. 31-11. That finding

was based solely on a court commissioner’s decision to bind Mr. Cullen over for trial,

see Murphy Aff. Ex. 11, ECF No. 46-11 at 5:1–20, meaning there was probable cause

to believe that he had committed a felony, see Wis. Stat. § 970.03. But the animal-

mistreatment charges were all misdemeanors; the felony bindover decision was

based on unrelated charges of sexual assault and false imprisonment. See




                                            14
https://wcca.wicourts.gov (search Milwaukee County Case Number 2010CF2659).7

Moreover, Mr. Cullen waived his preliminary hearing, and the Circuit Court denied

his requests to present evidence on the mistreatment issue or to allow him to

petition the civil division for relief. Mr. Cullen was therefore never provided a

reasonable opportunity to demonstrate that his animals were improperly taken or

wrongfully withheld. See Wis. Stat. § 173.22(2) (requiring circuit court to “hold a

hearing on the issue of whether the animal was improperly taken into custody or is

wrongfully withheld”).

      The Circuit Court’s reconsideration decision was also too late. By that time

only twenty-four animals remained in MADACC’s custody, and there was little

chance of Mr. Cullen recovering the other animals, which were scattered throughout

the country. As such, Mr. Cullen’s failure to appeal either Circuit Court decision

does not alter the reasonable-opportunity analysis—the damage was already done.

This is especially true given that the Circuit Court denied Mr. Cullen’s requests to

stay its decisions pending an appeal. See Murphy Aff. Ex. 9, ECF No. 46-9 at 60:2–

20; Attach. K.

      In sum, the Court finds that the Rooker-Feldman doctrine does not preclude

the plaintiffs from seeking damages relating to the unreasonable seizure of their


7A court may take judicial notice of public records available on government
websites. See Fed. R. Evid. 201(b)(2) (“The court may judicially notice a fact that is
not subject to reasonable dispute because it . . . can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned.”); see
also Bova v. U.S. Bank, N.A., 446 F. Supp. 2d 926, 930 n.2 (S.D. Ill. 2006) (collecting
cases).


                                          15
animals, as the plaintiffs did not have a reasonable opportunity to contest their

seizure or withholding in state court.

      B. Proper remedy

      The defendants further argue that the plaintiffs’ remedy should be limited to

any unreasonable damage caused during the initial seizure of the animals and not

the value of the animals because the state court determined that Mr. Cullen

forfeited his rights to them. See Defs.’ Br. 4–7; Defs.’ Reply 6–7. The defendants

principally rely on two cases. First, Covington v. Winger involved a man who filed a

civil rights action against the police, claiming that they unreasonably seized his

firearms in violation of the Fourth Amendment. 562 F. Supp. 115, 117 (W.D. Mich.

Feb. 15, 1983). The district court determined that the plaintiff could not seek the

return of the firearms because he was a convicted felon and, thus, even if the

seizure was unlawful, he had no right to possess them. Id. at 119. For the same

reason, the court found that “it would be illogical to allow Plaintiff to use the value

of the guns as a measure for his recovery should he prove that his Fourth

Amendment rights were violated.” Id. The court therefore held that “the measure of

damages must be otherwise determined.” Id.

      The Court finds Covington to be distinguishable from the instant action. The

plaintiff in Covington could not possess the property at the time of the allegedly

unlawful seizure based on his felon status. However, in this case, Mr. Cullen’s

ownership rights were terminated after his animals were seized via a process that

did not provide him a reasonable opportunity to contest that seizure. Given the lack



                                           16
of procedural safeguards during those state-court proceedings, the Court will not

limit the plaintiffs’ damages as requested by the defendants.

      The defendants also rely on United States v. All Assets & Equip. of W. Side

Bldg. Corp., a civil forfeiture action wherein the Seventh Circuit determined that

the claimant’s damages were limited to “the profits of which [he] was deprived

during the period of illegal seizure.” 58 F.3d 1181, 1193 (7th Cir. 1995). According to

the court, this approach was consistent with “the responsibility of the courts to

construct a remedy for a constitutional violation that is tailored to the injury caused

by the violation.” Id. (citing Milliken v. Bradley, 418 U.S. 717, 744 (1974)).

      Permitting the plaintiffs in this case to seek damages relating to the value of

the animals is a remedy tailored to the alleged constitutional violation. The

plaintiffs’ claims of lost breeding rights and loss of fundraising and exhibition

values are akin to the lost profits potentially recoverable in West Side Building

Corp. At this time, the Court declines to limit those damages—as well as the value

of the animal inventory never returned—to the period immediately following the

allegedly unlawful seizure and prior to any state-court action because a reasonable

jury could conclude that the permanent deprivation of the animals was a

foreseeable consequence of the officers’ seizure.

                                   IV. Conclusion

      For all the foregoing reasons, the Court finds that the plaintiffs are not

precluded from pursuing damages related to the alleged unlawful seizure of their




                                           17
animals. The defendants’ motion for partial summary judgment on certain

compensatory damages will therefore be denied.

      NOW, THEREFORE, IT IS HEREBY ORDERED that Defendants’ Motion

for Partial Summary Judgment on Certain Compensatory Damages, ECF No. 65, is

DENIED.

      Dated at Milwaukee, Wisconsin, this 14th day of June, 2019.

                                            BY THE COURT:

                                            s/ David E. Jones
                                            DAVID E. JONES
                                            United States Magistrate Judge




                                       18
